Citation Nr: 1633372	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  07-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.

2. Entitlement to a disability rating in excess of 10 percent since May 30, 2011 for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1984 to February 2006.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As the remand directives were not completed the appeal must be REMANDED.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

The Board's October 2015 remand provided specific instructions for VA medical examinations of the Veteran's bilateral pes planus and right knee degenerative joint disease.  While most instructions were followed, the examination reports show that several questions remain unanswered.  Hence, new examinations must be provided.  Stegall.

With regard to the Veteran's right knee degenerative joint disease the examination report stated that there was no history of instability, however, the record shows that the appellant has reported buckling, popping, and grinding.  Unfortunately, testing for instability was not conducted.  Hence, further development is required.

Further, contrary to the October 2015 remand instructions the January 2016 VA examination for pes planus did not test for limitation of motion or whether the disorder results in any neurologic impairment of the feet and, if so, the nerve affected and the severity of such impairment.  The examination report also failed to address whether there were any other diagnoses pertaining to the Veteran's feet. Finally, the examination report provides conflicting answers as to whether the Veteran did or did not report pain associated with pes planus and no explanation was provided for the discrepancy noted in the answer to question 12 of the examination report. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file relevant VA treatment records pertaining to care of the right knee and feet since March 2016.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter schedule the Veteran for a VA examination conducted by a physician to determine the current nature and extent of any right knee degenerative joint disease and pes planus.  The examiner must identify and describe all current symptomatology.  All indicated tests should be conducted.  The examiner is to be provided access to the Veteran's claims file, to include all VBMS and Virtual VA records, and these records must be reviewed by the examiner in conjunction with the examination.

The physician must describe the nature and severity of all manifestations of the Veteran's right knee degenerative joint disease and pes planus, to include any limitation of motion.  The physician must address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  The examiner must address whether pes planus results in any foot neurologic impairment, if so, the nerve affected and the severity of such impairment.  The physician must address whether there is any objective evidence of weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, objective evidence of marked deformity, use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that was not improved by orthopedic shoes or appliances.  The examiner should also discuss the Veteran's functional impairments due to right knee degenerative joint disease and pes planus. 

If there are other diagnoses pertaining to the Veteran's feet, the examiner should specifically indicate whether such are related to pes planus.  

The physician must indicate whether there is any right knee lateral instability and/or recurrent subluxation.  The examiner should note the Veteran's statements that he has experienced buckling, popping, and grinding in his right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe. Instability testing should be performed. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development is fully complete, readjudicate the claims.  If any benefit sought is not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

